Case 1:21-cv-02092-PAE Document 6-10 Filed 03/11/21 Page 1 of 3

EXHIBIT J

Honda’s December 15 Setoff Notice
Case 1:21-cv-02092-PAE Document 6-10 Filed 03/11/21 Page 2 of 3

Honda Aircraft Company Honda Aircraft Company

6430 Bailinger Road
Greensboro, NC 27410 USA
Tal: 336.662.0246

Fax: 338,652.0862

VIA FEDERAL EXPRESS

December 15, 2020

Bank of Utah, as Owner Trustee
50 South 200 East, Suite 110

Salt Lake City, Utah 84111 ©

Attn: Corporate Trust Services

Fax: (801) 924-3630

Email: corptrust@bankofutah.com

Re: Aircraft Lease Agreement
Dear Sir:

This letter is being sent to you as a part of our recent discussions regarding the Aircraft Lease Agreement by and
between Bank of Utah, not in its individual capacity but solely as Owner Trustee for the benefit of MAS One,
LLC, as lessor, (“MAS One”), and Honda Aircraft Company, LLC, as lessee (“Honda”), dated as of January 31, 2020
(the “Lease”).

We appreciate your recent discussions and proposals regarding how to move forward with the Lease, given the
recent bankruptcy filing of the sublessee Wing Spirit. Unfortunately, these discussions have also revealed
significant points of disagreement regarding the Intent, effect, and scope of the Lease, Amongst other matters,
from Honda’s perspective, the Lease was only Intended to support the Wing Spirit transaction and thus It Is not
appropriate to add additional aircraft to the Lease given that Wing Spirit is now under the protection of the
bankruptcy laws.

As you know, at the beginning of the transaction, arrangements were made for Wing Spirit to pay MAS One the
rent amounts directly, leaving Honda Aircraft unable to determine the exact status of the account given recent
events. We have received some Information; however Honda Aircraft still has not received a formal demand
from Matterhorn regarding the exact past due amount owed under the Lease. Last night Honda Aircraft
nonetheless offered to make a payment in the amount of USD $3,189,287.54 to bring the Lease current as of
December 15, 2020, in consideration for a written agreement between the parties clarifying several important
points of disagreement under the Lease.

Honda also holds three Promissory Notes, made by Matterhorn Aviation Services Limited (an affiliated company
of MAS One) to Honda, which totaled USD $4,500,000 and matured on October 31, 2020 (“Notes”), Pursuant to
Section 12 of each of the Notes, an express right of setoff was granted to Honda for any payments required to
be made under the Lease. Therefore, as an alternative to the above solution, Honda offered the opportunity
for MAS One to use these Note proceeds as payment under the Lease to bring it current without having to sign
additional documentation.

As of the time of this letter, we have not heard any response from you regarding the two options above. As we
are now beyond our deadline for wiring out any money today, we must therefore inform you that we have
chosen the second option, and accordingly inform you that we have exercised our right of offset under the
Notes, and instruct you to deduct the following amounts from each of the Notes in order to apply a payment In

the amount of $3,189,287.54 under the Lease.

hondajetcon | THORWTDA

 
Case 1:21-cv-02092-PAE Document 6-10 Filed 03/11/21

Honda Aircraft Company

Page 3 of 3

Handa Alraraft Company
6430 Ballinger Road
Greensboro, NC 27410 USA
Tol: 336.062.0246

Fax: 336.662.0852

 

 

 

 

 

 

 

 

Aircraft SN | Initial Value Funds Used Remaining
118 §1,500,000.00 ($1,063,095.85) ~ $436,904.15
160 $1,500,000.00 | ($1,063,095.85) $436,904.15
161 $1,500,000.00 | ($1,063,095.85) $436,904.15
Total $4,500,000.00 | ($3,189,287.54) | $1,310,712.46

 

 

 

Thank you for your attention to this matter. We would like a receipt of thls payment when it is available.
Additionally, now that the Lease has been brought current, we would welcome the opportunity to continue our
discussions about next steps under the Lease given the Wing Spirit bankruptcy, and our desire to buy out the
Lease at a reasonable number given the relatively short amount of time it has existed and the significant costs
which would be avoided in an early termination scenarlo.

Please note that Honda Aircraft reserves all of its rights, claims, defenses and remedies under the Lease, the

Notes and the applicable law.

Should you wish to discuss this matter further, please do not hesitate to contact our legal team at (336) 543-
5053 or Christopher_Belcher@haci.honda.com.

Sincerely

Jason Marrone
Vice President, Finance

cc: MAS One USA LLC

3420 South Ocean Blvd

#10T

Highland Beach, FL. 32487

Attn: Douglas Brennan

Email: douglas.brennan@gmail.com

hondajet.con | FXOUNIDAY

 
